Case:18-10274-SDB Doc#:860 Filed:06/05/19 Entered:06/05/19 11:48:10                       Page:1 of 3


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 AUGUSTA DIVISION

 In re:                                                )       Chapter 11
                                                       )
 FIBRANT, LLC, et al., 1                               )       Case No. 18-10274 (SDB)
                                                       )
                                                       )
                         Debtors.                      )       Jointly Administered
                                                       )

      DEBTORS’ OBJECTION AND RESPONSE TO MOTION FOR PAYMENT OF
         ADMINISTRATIVE EXPENSE OF SHERMAN AND HELMSTREET
                    REAL ESTATE COMPANY [DKT. #858]

          Fibrant, LLC (“Fibrant”) and its affiliated debtors-in-possession (collectively, “Debtors”)

 object and respond to the Motion for Payment of Administrative Expense of Sherman and

 Helmstreet Real Estate Company [Docket No. 858] (the “Broker Motion”) filed by Sherman and

 Helmstreet Real Estate Company (“S&H”).

                               ARGUMENT AND AUTHORITIES

          1.     In the Listing Agreement for Sale of Real Property that forms the basis for S&H’s

 administrative expense request (the “Listing Agreement”), S&H agreed that no commission or

 other payment to S&H would be due or payable in the event the property in question (the

 “Property”) was purchased by Augusta Sulfate Company, LLC or any of its affiliates (collectively,

 “ASC”). See Broker Motion, Exhibit A, at ¶ 3 (“Notwithstanding any other provision of this

 Listing Agreement, no commission or other payment shall be due or payable to Broker in the event

 all or any portion of the Property is sold, conveyed or transferred to Environmental Liability




 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
 identification number, are: Fibrant, LLC (6694); Evergreen Nylon Recycling, LLC (7625); Fibrant
 South Center, LLC (8270); and Georgia Monomers Company, LLC (0042).



 34419880.v2
Case:18-10274-SDB Doc#:860 Filed:06/05/19 Entered:06/05/19 11:48:10                       Page:2 of 3


 Transfer, Inc. (“ELT”), Augusta Sulfate Company, LLC (“ASC”), or any affiliate of ELT or ASC

 (collectively, the “Excluded Buyers”).”).

            2.     Ten months before execution of the Listing Agreement, ASC was granted a

 contractual right of first refusal to purchase the Property pursuant to a settlement agreement with

 Fibrant dated January 1, 2018. The settlement agreement was attached to ASC’s proof of claim

 filed on July 30, 2018, four months before S&H entered into the Listing Agreement. In addition,

 prior to the execution of the Listing Agreement, David Leach (the CEO and General Manager of

 the Debtors) disclosed to S&H (David Moretz) in writing the existence of the ASC right of first

 refusal.

            3.     Because ASC had a right of first refusal with respect to any sale of the Property,

 the Listing Agreement specifically carved out S&H’s commission in the event of a sale to ASC.

 S&H was aware of ASC’s right of first refusal and knew it would not be entitled to a commission

 if ASC exercised that right.

            4.     In paragraph 7 of the Broker Motion, S&H refers to an unnamed “third-party” that

 has entered into an agreement to purchase the Property. As the Court will recall from the

 Confirmation Hearing, the name of that “third-party” is ASC and the purchase agreement with

 ASC was filed with the Court [Docket No. 833].

            5.     Based on the foregoing, under the express terms of the Listing Agreement, S&H is

 not entitled to a commission or any other payment from the Debtors.

                                            CONCLUSION

            For the foregoing reason, the Debtors respectfully request that the Court enter an Order

 denying the Broker Motion.




                                                   -2-
Case:18-10274-SDB Doc#:860 Filed:06/05/19 Entered:06/05/19 11:48:10   Page:3 of 3


 Dated: June 5, 2019                KING & SPALDING LLP


                                    /s/ Paul K. Ferdinands
                                    Paul K. Ferdinands
                                    Georgia Bar No. 258623
                                    pferdinands@kslaw.com
                                    Jonathan W. Jordan
                                    Georgia Bar No. 404874
                                    jjordan@kslaw.com
                                    Sarah L. Primrose
                                    Georgia Bar No. 532582
                                    sprimrose@kslaw.com
                                    1180 Peachtree Street
                                    Atlanta, Georgia 30309-3521
                                    Telephone: (404) 572-4600
                                    Facsimile: (404) 572-5100

                                        and

                                    KLOSINSKI OVERSTREET, LLP

                                    James C. Overstreet Jr.
                                    Georgia Bar No. 556005
                                    jco@klosinski.com
                                    1229 Augusta West Parkway
                                    Augusta, GA 30909
                                    Telephone: (706) 863-2255
                                    Facsimile: (706) 863-5885


                                    COUNSEL FOR THE
                                    DEBTORS-IN-POSSESSION




                                      -3-
